Citation Nr: 1113039	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to an initial, compensable rating for mitral regurgitation.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk



INTRODUCTION

The Veteran served on active duty from March 1961 to July 1964. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision in which the RO denied service connection for leaky heart valve, murmur and denied the petition to reopen a claim for service connection for coronary artery disease.  In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A May 2009 letter informed the Veteran that his hearing was scheduled in June 2009.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  

In April 2010, the Board granted the petition to reopen the claim for service connection for coronary artery disease and remanded the Veteran's claims for service connection for leaky heart valve, murmur and for coronary artery disease, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing the requested development, in an October 2010 rating decision, the AMC granted service connection and assigned an initial 0 percent (noncompensable) rating for mitral regurgitation (claimed as leaky heart valve, murmur), effective from July 24, 2006; this action represents a full grant of that benefit sought.  However, the AMC continued to deny the claim for service connection for coronary artery disease (as reflected in an October 2010 supplemental SOC (SSOC)) and returned this claim to the Board for further appellate consideration.

In January and February 2011, the Veteran submitted additional evidence directly to the Board without a waiver of initial RO consideration of the evidence.

For the reasons expressed below, the claim for service connection for coronary artery disease is, again, being remanded to the RO, via the AMC, for further development.  The remand also addresses the claim for an initial, compensable rating for mitral regurgitation-for which the Veteran has completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the claim for service connection for coronary artery disease is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

On April 2010 remand, the Board directed that the Veteran be scheduled for a VA cardiovascular examination, by an appropriate physician, at a VA medical facility, in order to obtain an etiology opinion.  The Veteran underwent VA cardiovascular examination in September 2010.  Unfortunately, the September 2010 examination report does not adequately resolve the question of whether the Veteran's current coronary artery disease had its onset in or is medically related to service.  

While the examiner opined that the Veteran's coronary artery disease was not medically related to the in-service diagnosis of heart murmur, he did not provide any rationale or support for this conclusion.  The examiner noted that the in-service heart murmur was from mitral regurgitation, which was as likely as not related to service.  However, the examiner did not provide an opinion as to the cause of the Veteran's coronary artery disease or an explanation of why this condition was not related to service.  Additionally, it does not appear that the examiner considered Dr. O's March 2008 written statement, contributing the Veteran's coronary artery disease to his in-service heart diagnosis. 

Accordingly, the Veteran's entire claims file should be forwarded to the examiner who examined the Veteran and prepared the September 2010 examination report for an addendum opinion to provide a rationale for the conclusions reached.  The RO should only arrange for the Veteran to undergo further examination if the prior examiner is not available, or cannot provide the requested opinion without first examining the Veteran.

If another examination is scheduled, the Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection for coronary artery disease.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

The record reflects that there are outstanding VA medical records which may be pertinent to the claim.  The Veteran indicated that he has been receiving treatment for coronary artery disease from the East Orange, New Jersey VA Medical Center (VAMC) and the Brick, New Jersey and New Port Richey, Florida VA outpatient clinics.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the East Orange VAMC and the Brick and New Port Richey VA outpatient clinics, any outstanding records of treatment for coronary artery disease, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims under consideration.  The RO's adjudication of the claim for service connection for coronary artery disease should include consideration of all evidence added to the record since the RO's last adjudication of the claim-to include evidence submitted directly to the Board in January 2011 and February 2011.

As a final matter, the Board notes that, in an October 2010 decision, the AMC granted service connection and assigned an initial, 0 percent (noncompensable) rating for mitral regurgitation.  In January 2011, the Veteran filed a NOD with the initial rating assigned.  By filing a timely NOD, the Veteran has initiated appellate review on this issue; however, the RO has yet to issue a SOC with respect to this matter, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO must furnish to the Veteran and his representative an SOC with respect to the matter of entitlement to an initial, compensable rating for mitral regurgitation, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on that issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as regards the matter of an initial, compensable rating for mitral regurgitation, within 60 days of the issuance of the SOC.

2.  The RO should obtain from the East Orange VAMC and the Brick and New Port Richey VA outpatient clinics, any outstanding records of treatment for coronary artery disease.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the examiner who examined the Veteran in September 2010 for an addendum opinion.  The examiner should set forth his complete rationale for the conclusions he reached in the September 2010 VA examination report.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA cardiovascular examination, by an appropriate physician.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's coronary artery disease had its onset in or is medically related to service.  

Any opinion offered should reflect consideration of the Veteran's documented medical history.  In particular, the examiner should consider the service treatment records and the March 2008 written statement from Dr. O when rendering his opinion.

The examiner should set forth all findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for coronary artery disease.  If the Veteran fails, without good cause, to report to a scheduled examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim for service connection, on the merits, in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 







action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


